Citation Nr: 0919654	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-17 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to 
October 1946.  He died in July 2001, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the claim.

In June 2005, the Board remanded this case for a Statement of 
the Case (SOC) to be promulgated in this case in accord with 
the holding of Manlincon v. West, 12 Vet. App. 238 (1999)  An 
SOC was subsequently promulgated in May 2006, and the 
appellant perfected her appeal by filing a timely Substantive 
Appeal later that same month.  See 38 C.F.R. § 20.200, 
20.302.

By the June 2005 decision, the Board also granted the 
appellant's claim for accrued benefits, and denied her claim 
of service connection for the cause of the Veteran's death.  
Nothing in the record reflects the appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran died in July 2001.  At the time of his death, 
the Veteran was not service connected for any disability, 
although service connection was subsequently established for 
accrued benefits purposes for pulmonary and cardiac 
disabilities, with a combined overall evaluation of 100 
percent, effective from March 23, 1998, until his death in 
July 2001.

3.  Nothing in the record reflects the Veteran ever filed a 
claim for VA benefits prior to March 23, 1998.

4.  The Veteran died decades after his discharge, and he was 
not a prisoner of war (POW).


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.22, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the appellant 
was sent pre-adjudication notice via letters dated in August 
and September 2001, which is clearly prior to the January 
2003 rating decision that is the subject of this appeal.  The 
August 2001 letter notified the appellant of her right to 
apply for DIC benefits, while the September 2001 letter 
informed her of what information and evidence she must 
submit, what information and evidence will be obtained by VA, 
and the need for the appellant to advise VA of or to submit 
any evidence in her possession that was relevant to the case.  
As such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the correspondence provided to 
the appellant did not detail the criteria for DIC pursuant to 
38 U.S.C.A. § 1318.  Further, the Board is cognizant of the 
Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that the notice provided to a claimant seeking DIC 
benefits must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp, 21 Vet. App. at 352-53.  However, the 
appellant has actively participated in the processing of her 
case, and the statements submitted in support of this claim 
have indicated familiarity with the requirements for the 
benefits sought on appeal.  For example, statements submitted 
by her accredited representative in October 2003 and April 
2005 cited to 38 U.S.C.A. § 1318, and made contentions in 
regard to this claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All records identified as relevant 
to this case by the appellant are in the claims folder; she 
has not indicated the existence of any relevant evidence that 
has not been obtained or requested.  As part of her 
Substantive Appeal in this case, she indicated that she did 
not desire a Board hearing in conjunction with this appeal.  
Moreover, as detailed below, the nature of a claim for DIC 
under 38 U.S.C.A. § 1318 depends upon claim(s) filed by the 
veteran during his lifetime and the nature of his medical 
condition prior to death.  Thus, no development to include a 
medical opinion is warranted in this case.  Consequently, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) the veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 
U.S.C. § 1174(h)(2); (6) VA was withholding payments because 
the veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC benefits under 
38 U.S.C.A. § 1318.  However, clarification has been provided 
by two decisions from the Court.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) 
(2), the Court found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for CUE in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibited "hypothetical 
entitlement" as a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 F. 
3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the 
Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the Veteran's survivor, i.e., claims where no 
claim had been filed during the Veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-80.

On December 2, 2005, VA promulgated a final rule, 70 Fed. 
Reg. 72,211 (Dec. 2, 2005), which effectively barred 
entitlement to "enhanced" DIC benefits under 38 U.S.C.A. § 
1311(a)(2) on the basis of hypothetical entitlement.  See 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs (NOVA III), 476 F.3d 872 (Fed. 
Cir. 2007) (affirming VA's regulation interpreting 
38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 identically).  
In this regard, 38 C.F.R. § 20.1106 was amended, and section 
1318 claims will be decided with regard to prior disposition 
of those issues during the veteran's lifetime.  The 
implementing rule stated that "VA will apply this rule to 
claims pending before VA on the effective date of this rule 
[December 2, 2005], as well as to claims filed after that 
date."  See also Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the Veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
Veteran's death.

At the time of his death, the Veteran was not service 
connected for any disability, although service connection was 
subsequently established for accrued benefits purposes for 
pulmonary and cardiac disabilities, with a combined overall 
evaluation of 100 percent, effective from March 23, 1998, 
until his death in July 2001.  Further, nothing in the record 
reflects the Veteran ever filed a claim for VA benefits prior 
to March 23, 1998.  Thus, VA had not evaluated him as being 
totally disabled for a continuous period of at least 10 years 
immediately preceding death.  Moreover, he died decades after 
his discharge from active service, and nothing in the record 
reflects he was a POW during such service.  Consequently, it 
does not appear the criteria for DIC under 38 U.S.C.A. § 1318 
have been met.

In view of the foregoing, the Board finds that the Appellant 
is only entitled to DIC under 38 U.S.C.A. § 1318 in this case 
if there were clear and unmistakable error (CUE) in a prior 
decision that evaluated the severity of the Veteran's 
service-connected disabilities and effective date(s) thereof.  
Here, it has already been stated that the Veteran was not 
service connected for any disability during his lifetime, but 
service connection was subsequently established for accrued 
benefits purposes by a June 2005 Board decision.  That 
decision was effectuated by a July 2005 rating decision, that 
assigned a combined 100 percent rating, effective from March 
23, 1998.  However, the record does not reflect the Appellant 
has alleged CUE with respect to that decision, and, thus, 
that issue is not currently before the Board.  Nevertheless, 
as the record does not reflect the Veteran ever filed a claim 
for VA benefits prior to March 23, 1998, there does not 
appear to be any legal basis to award an earlier effective 
date for these benefits.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The Board further notes that none of the other potential 
definitions of "entitled to receive" as detailed in 38 C.F.R. 
§ 3.22 is demonstrated by the evidence of record.

For these reasons, the Board must find that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to DIC under 38 U.S.C.A. § 1318.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Consequently, 
the benefits sought on appeal must be denied.




ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


